UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-4519


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JERRY JOHNSON,

                 Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:07-cr-00104-IMK-5)


Submitted:   April 21, 2011                       Decided:   May 4, 2011


Before SHEDD and     WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger D. Curry, CURRY AMOS & ASSOCIATES, L.C., Fairmont, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Zelda E. Wesley, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerry Johnson appeals the 151-month sentence imposed

following the district court’s revocation of his probation.                        On

appeal,      Johnson   contends    that       the   district     court   imposed    a

plainly unreasonable sentence.             Finding no reversible error, we

affirm.

              We   treat   sentences          imposed     upon     revocation      of

supervised release and probation similarly and therefore review

the sentences imposed in either situation under the same plainly

unreasonable standard.        United States v. Moulden, 478 F.3d 652,

655-56 (4th Cir. 2007).           When a defendant violates terms of his

probation, the district court may revoke the probationary period

and resentence the defendant to a term of imprisonment up to the

statutory maximum for the original offense.                 18 U.S.C. § 3565(a)

(2006); Moulden, 478 F.3d at 657.               The district court has broad

discretion to impose a probation revocation sentence.                     Moulden,

478   F.3d    at   657.    Thus,    we    assume     “a   deferential    appellate

posture concerning issues of fact and the exercise of [that]

discretion,” United States v. Crudup, 461 F.3d 433, 439 (4th

Cir. 2006) (internal quotation marks omitted), and will affirm

unless the sentence is “plainly unreasonable” in light of the

applicable 18 U.S.C. § 3553(a) (2006) factors.                   Id. at 437.



                                          2
            Our first step is to “decide whether the sentence is

unreasonable.”       Id. at 438.         In doing so, “we follow generally

the     procedural    and        substantive       considerations”      employed      in

reviewing original sentences.                Id.     A sentence is procedurally

reasonable      if   the    district    court       has    considered       the   policy

statements contained in Chapter Seven of the Guidelines and the

§ 3553(a) factors, id. at 439, and has adequately explained the

sentence chosen, though it need not explain the sentence in as

much detail as when imposing the original sentence.                           Moulden,

478 F.3d at 657.           A sentence is substantively reasonable if the

district court states a proper basis for its imposition of a

sentence up to the statutory maximum.                  Crudup, 461 F.3d at 440.

If, after considering the above, we determine that the sentence

is not unreasonable, we will affirm.                 Id. at 439.

            Our review of the record leads us to conclude that the

revocation       sentence          is   procedurally            and    substantively

reasonable.      Accordingly, we deny Johnson’s motion to file a pro

se supplemental brief and affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are     adequately      presented     in   the    materials

before    the   court      and    argument     would      not   aid   the   decisional

process.

                                                                              AFFIRMED

                                          3